NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


BRIAN MICHAEL CHIPMAN,                         )
                                               )
              Appellant,                       )
                                               )
v.                                             )      Case No. 2D18-1000
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed April 12, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Kimberly Campbell, Judge.

Brian Michael Chipman, pro se.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and LUCAS and ATKINSON, JJ., Concur.